PER CURIAM.
Upon the State’s proper confession of error, we reverse defendant’s conviction for possession of a firearm during the commission of a felony and remand to the trial court with directions to vacate that conviction.1 See Cleveland v. State, 587 So.2d 1145 (Fla.1991) (where possession of firearm used to enhance felony, single act of using firearm in commission of same crime could not form basis of second conviction).
Reversed and remanded with directions.

. The trial court suspended entry of sentence as to this count.